Citation Nr: 0521850	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a sleep disorder.


WITNESSES AT HEARING ON APPEAL

Appellant, Witness


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from November 1967 to June 
1969.

The case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
Following an April 2004 Board remand for the development of 
additional evidence, the case is before the Board for 
appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  There is no credible medical evidence of a nexus or 
relationship between the veteran's current sleep disorder and 
his period of service.


CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via a February 2002 RO letter, the August 
2002 rating decision, the February 2003 statement of the 
case, the April 2004 Board remand, the May 2004 Appeals 
Management Center letter, the November 2004 RO letter, and 
the April 2005 supplemental statement of the case.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, and did so 
on October 29, 2003.  As no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been submitted or identified, the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
VAOPGCPREC 7-2004 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  See also Mayfield v. Nicholson, No. 02-1077, 2005 
WL 957317 (Vet. App. Apr. 14, 2005).  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by information letters, a rating decision, a statement 
of the case, a Board remand and a supplemental statement of 
the case, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

To establish service connection, the evidence must show that 
the disability at issue resulted from a disease or injury 
that was incurred in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Generally, in order to grant service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  In this case, however, the claimed disability is not 
one of the listed disorders for which presumptive service 
connection may be granted.

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In the present case, the veteran submitted a claim in January 
2001 seeking service connection for a sleep disorder.  The 
veteran claimed to have started having symptoms of a sleep 
disorder during service, and that he was treated in 1970 for 
sleep apnea.

The medical evidence of record includes the veteran's service 
medical records.  The veteran's induction examination dated 
in November 1967 contained no diagnosis of a sleep disorder.  
Various treatment notations dated during the veteran's active 
service show no complaints of or treatment for a sleep 
disorder.  The veteran's separation examination dated in June 
1969 also contained no indication that the veteran was 
diagnosed with a sleep disorder. 

Post-service medical records include private medical records 
dated in March 1998.  These records diagnose the veteran with 
sleep apnea and discuss the history of the veteran's 
disorder.  Specifically, they indicate that the veteran was 
previously evaluated for sleep apnea in the late 1980s, and 
at that time underwent an uvulopalatopharyngoplasy and had a 
tracheostomy inserted.  These records contain no medical 
opinions relating the veteran's current condition to his 
active service.  

A VA medical examination was conducted in May 2003.  This 
examination indicated that the veteran was diagnosed with 
sleep apnea and indicated that his sleep apnea was not 
related to service.  The examination offers no reasoning to 
support this conclusion.

The veteran and his friend presented testimony at a hearing 
before the undersigned veteran's law judge on October 29, 
2003.  At the hearing the veteran testified that he was not 
treated in service for a sleep disorder.  However he 
testified that during service he was always extremely tired 
and slept all the time.  The veteran's friend testified that 
he was in service during the same time period as the veteran, 
and that servicemen would not seek treatment because it would 
have be considered "shirking" one's duty.  The veteran also 
testified that he was first treated for his sleep disorder in 
1985.  The veteran testified that he had no sleep disorders 
prior to service.  Finally, the veteran testified that he is 
being treated by a physician for his sleep disorder, and that 
his physician has not related his sleep disorder to his 
active service. 

Also included in the record are VA medical center (VAMC) 
treatment reports received in November 2004 and dated between 
July 2002 and November 2004.  These treatment records contain 
no medical opinions that relate the veteran's sleep disorder 
to his active service. 

The VA examined the veteran again in December 2004.  The 
examiner indicated that he had reviewed the veteran's c-file.  
During the examination, the veteran told the examiner that 
his sleep apnea had its onset in 1970 when he started falling 
asleep frequently during the day and would snore extremely 
loudly at night.  According to the examiner the veteran did 
not give a history of the "classical symptoms" of sleep 
apnea such as waking up gasping for breath 10 to 15 times a 
night.  The veteran also told the examiner that he received 
an uvulectomy and tracheostomy in 1970, and that he was 
evaluated for sleep apnea in 1985 and 1998.  The examiner 
also indicated that the veteran was asleep in the waiting 
room when he was called for his examination.  The examiner 
reviewed the veteran's medical records and history and came 
to the conclusion that there was no evidence that the veteran 
received treatment in 1970 for his sleep disorder.  As well, 
the examiner indicated that although the veteran has a 
current diagnosis of sleep apnea, no cause for his sleep 
apnea is given in his medical records.  The examiner 
indicated that without records showing treatment for a sleep 
disorder in service or treatment during 1970, he could not 
conclude that the veteran's currently diagnosed sleep apnea 
was related to his active service.  In conclusion, since 
there were no records of treatment for a sleep disorder 
during service or for many years after service, the examiner 
indicated that it was speculative to say that the veteran's 
sleep disorder was related to his active service. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a sleep 
disorder.  The evidence of record does not establish a 
relationship between the veteran's current sleep disorder and 
any incidence of service.  Although the evidence clearly 
demonstrates that the veteran currently has a sleep disorder, 
there is no medical evidence or opinion of record, which 
effectively links this disorder to the veteran's military 
service.  The available service medical records show that at 
no time, did the veteran receive treatment for or a diagnosis 
of a sleep disorder.  

Furthermore, the medical evidence is completely silent as to 
any treatment for or complaints of a sleep disorder until 
1998, almost 29 years after the veteran was discharged from 
service.  Although the veteran indicated that he was treated 
for sleep apnea in 1970, there are no medical records in his 
file to support his claim.  In fact, the history given by the 
veteran at his hearing and in the March 1998 private medical 
records reflect that he was first treated for sleep apnea in 
the 1980s.  In summary, the available medical evidence of 
record does not indicate that it is more likely than not that 
the veteran's current sleep disorder was the result of his 
active service.  Therefore, service connection cannot be 
established and the veteran's claim must be denied.

The only evidence in support of the veteran's claim is his 
own statements.  However, where the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not show 
that the veteran possess the medical training and expertise 
necessary to render an opinion as to the cause or etiology of 
his sleep disorder, the veteran's statements cannot serve as 
a basis upon which to grant his claim.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a sleep disorder.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  See Gilbert 
v. Derwinski, 1 Vet. App.49, 55 (1990).




ORDER

Service connection for a sleep disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


